           Case 1:21-cv-20518-BB Document 1-13 Entered on FLSD Docket 02/05/2021 Page 1 of 1
11105 An    OEV.OiiTI


           This is to certify that this is a true copy of the record which is ori.Al in' the Pennsylvania Department of Health, in actordance with'
           the Vital Statistics Law of 1953, as amended.

                                                              WARNING: It Is Illegal to duplicate this copy by photostat or photograph.

                                                                                                                                                                                                                                                  / 9 / reangeer
                                                                                                                                                                                                                                                        e

                                                                                                                                                                                                                                      Audrey C. Marrocco
                                                                                                                                                                                                                                      State Registrar

                                                                                                                                                                                                                              February 18, 2020
                                                  11041090
                                                                        No.                                                                                                                                                                         Date

             Twearna tt.                                                                                ConhaltivataT••                 Or rt•OtraWate                • 04Walfssern Of WNW                  vita         it • cow 01
              Intneeetell
                                                                                                                                         CERTIFICATE OF
                            I. len•••••        • •41.1.1 Mans .0 ..n. ned.•..In.                 440                                                a.W                                                                          Se             .A....74.nr-o............. wwi-
                             Stephan        PalaCk              Conlon                                                                              MO                                                                                              LI
                            G  ...........w.-,                                                                                                                                            •
                                                                                                                                                                                                                 772
                                                                                                                                                                                                                • 1•••••••• an.
                                                                                                                                                                                                                                             Pete     ay  IA. 10.10
                                                                  on          •                                        0.01.40.                                                                               $4 0w YO /IL
                                                                                                                                                                                                                                            eat 14••• a renew Cowan
                                                                                                                                                                                                                                          New   York
                                          54                                                                                                                                     1006                         •• woo l .... V ...o/               Kleu0
                            rieneene•        Mew e. know         cans.                   eat   Sinn •                                                - Mina     NS INI           Nets       *ewe,          the 4 . Tessaive•
                              PenneyNOnIle                                                       •                                                                                          nntiont       In.    in
                                                                                                                                                                                 Clan.                                                                                                             1....
                            les *sot         te.........1                       7730   lastrtsol        Averwe
                             Phltadolph         le                             N. canons     Cl- Cowl 15                                                                        iy.....asetan             aanehan           *eats et                                                          atlas..
                            bizz   la tt e r .........att 1 e....    I togas..   li• ea a s......45......                                                                                                  ho...            wee. ea ...i., ae. ...............           .., ....
                                                                                                                                                         Edb... 13 v e u• -• -•• Ii / •-•wee                                         -Etil?‘"Iliniara
                                                                            Mann.            C ant " nna•lt
                            It • ••••.• U •••••ney e•swil.t.                            ... we t lethal                                                                   it   allna . ar nn          •    •••••••••••           ins* Me. n•at.       •••.    Sac      tan           •
                             own     Conlon                                                                                                                               Belly    aeon.
                            104 Weave ''• was                                                                     11144 01.4••4•14.                  s                           We           eats      Mae.. ;Imre., ••• lawea..                        env. Now. II.   C
                                             Gorden                                                               jOWNIMO.


                 i
                            Callen                                                                                                                                        2     5? SW         37th    Ave Mae aPt  730 MIOne,                            PI. 33145

                            WT.Thrbc.........         We.                   —23 ....v..,                                  --wliat.VW                                          ,.arealtar,;;;.:r-- -
                                                                                                                                                                                     (
                                                                                                                                                                                                                                           ..-.-nr."...7——nim.-...---ztor=-.-
                             1
                           1 4
                              .7 ki e eerew

                            Tempts
                                                A...Outer        ew e,
                                   rs wt. mann le rw. La siesta& ewe .1Ct and awe..
                                          Univ.:315111y 4 10$01101
                                                                                         P•t• en Arent
                                                                                                                lat.
                                                                                                                          mann. nsenntinig-Te.nt (no ....mt.
                                                                                                                       Iv a lean. 5......i     la 4.4.
                                                                                                                                                                      rl (We Jenne. I
                                                                                                                                                                                       I au. teeter el 0.....
                     tj*   Ma maw.. et Wroot.....                         Li ci..         5:2 toennel•K
                                                                                                                 Ptoteeeteiva,
                                                                                                                Ns. ewe a DI.. .•••••
                                                                                                                                        Penns    1    ni  10140
                                                                                                                                                leg ...ea or ...ow...
                                                                                                                                                                                         PhitecialptIle
                                                                                                                                                                       Won* of ten nere crenate.. at other
                              Cita'.      ... 0 0.• t , ..                     lal0110eate..
                           in. .....7
                                    Landon_.
                                       .                 ...,: e.........,...„.......,,       Lambe.      punerai
                                                                                                                lrab mtvelry . 1 113
                                                                                                                                  nc. 2020      Phltadelpblia•Osernatorl
                                                                                                                                              ••••                           ma InC.
                           MN. tonne. al •••••••wen                 trc...,,--..Tr.........•  4eir.nyielv
                                                                                               al             e lt.. ies•nao     • 0 ••   •••       tk ww   a ...an     C. entwan.        Ita   On...
                     I
                            Phliwtelphlo.                   Pennsylvania            10130                                  '            •D•ta•••t.C.anttile            MN(      neaten/Sy                                                           /130144471.
                                                                                                                                                                                                %WM)



                 a
                           NC             Rowland
                                         wenn • ease,
                                          Wan
                                                         Avorepa    Phltainlatistn•
                                                             • Own. ala awe wat ear dnettas the
                                                   er kw• a anew .....Inne•     al It. %Inns 04 0•Mh.
                                                                                                                                    20 ;'•
                                                                                                                               IS. awake.. el telweatic 0. 4
                                                                                                                               ties SIPS ben •••••••••••••••••
                                                                                                                                                                       I tan
                                                                                                                                                                  in vInetlyn,
                                                                                                                                                                                                           0 41•C•lient • el* ••••••• OMI 0n MOM.•a•r %a InINIC•t•
                                                                                                                                                                                                          Se Sesensomadnnteveoln.naan no erne/ le ne.
                                                                                                                                                                        .  .
                                       Pk Oa • a         •                                                                     a SeanatallWa
                                       •••••••••••••. VW • US. seal.                                                           Had      opreee Oa set Spaneanti.......nenno                                  si acus r atelcam ••••••••van                          Villenentete
                                       Mtn •••••• 1••••••••• Of 0012towteetwl                                                      as. set fearewhe          art                                            anew.        lbw    sr Maws wove                        0••••••••••
                                       tome wane twee swan Warn                                                                    ••• t ••••••••• •••••ren anotr..., natant.                               now Gnaw                                                ...Ow anew..
                                       Warainettaltel• 0141. ark 4 *                                                               on. awns Wpm                                                             Canoe                                                   trawanet              Ckenna
                                       atatelate WV** ON' 44 M OM/                                                                 vaa. taws                                                                r nem..                                                 Sanwa
                                       eitalletlanf    at lea MS. •0111. NOW.04151.14444. MIN/                                     vet. Weir Iled•WW0swevaftwass                                            .s.www•                                                 Oth•••••alt          Wow..
                                       Cleatent•154. 0 4.0.0•101et ••••••••beala dower                                                    ataafv1                                                                    •    Iterate

                             a laeltaann:CICattitalt•                                                OW                   ..              wag ••••4••••••••  orwiawal                 Wawa ire *stiff           Is W.      'alio NNW..    • thew Oetwalen • `wawa woo st eta
                                  WIWI.                                                       /••••••.•                                  ••• 2••••••••                                                                      toe Ilene. nien •• newtons Ka. 00107 tall at mtge.
                               a we..       is   -new.                                        Wow                                        ea owe want ateeive••
                               w •••••••••• maw er Mal.45•11.•

                                 -......
                               •• Wan saw
                                                                                              Vaal easy.
                                                                                                   a.
                                                                                              Nal In •••••••••n     .
                                                                                                                        .
                                                                                                                         . .
                                                                                                                                         I= 0ant aneunew Lao
                                                                                                                                          w  termed
                                                                                                                                             00.• atuel 34
                                                                                                                                                         / 4
                                                                                                                                                                                                                           5Z=             •S   tralt:th.
                                 w     Matta                                                  0•••••••••   ... Chanter.                                                                                                       law    linforeemen1
                            ars as.. as most Id toreatrans                                a a. ......     ..........     sew itwerowent                         na sorow.............           ....wawa.            e.    ..1 . tweraewww 1 41•••••/            •le   Uellenef••••••••
                           eV, WOW 1.4•0 NAN °WNW Oa

                           nrc:::.^.^...../.
                            FebnaerV          Id. 3020
                                                                -.err                        .
                                                                                           Pettruary
                                                                                             li.....
                                                                                             1-01
                                                                                                         14.
                                                                                                      tux.
                                                                                                     PM
                                                                                                                   3020

                                                                                                                                                      Cal On
                                                                                                                                                               Matthew Thong   MO
                                                                                                                                                                 w*. WOW. Caw...       ....•
                                                                                                                                                                                                                                                                  MT206000


                                                                                                          CRUM        IP 11,4TH                                                                                                                                                       • na.......
                                 a     ne. • Ina.     raelaajwataaanwates.lrowlet.    et cewitecalleta -•%•• sWeIN wows Ow tuna              no war eta. •••••••••1 intent •uen .t. card.. reel&                                                                                         ••••••••.
                                                                    etwolasen venebtot sitevalat the enttlyey. 0.0100'. all Noltinint I. 29•••• esn On• 00000 en • •••• end 1.110•••••1 so.° it nen...ft                                                                             Onset le On
                                       warner     wee. at warteela
                                                                                                                                                                                                                                                                                    minute.
                                 11•••••••••• CAMS,                                 e.
                                   Ill   Wawa et ••••••••••
                                 ••••••••  IA 040 10 1
                                                                                    at.
                                                                                                                                                                                                                                                                                    hours
                                  Wetantlee. Na t. -Pew.
                                 It any. 10420.• ••••
                                                    We cyan
                                 Saw ea Owe.             ay.                        ..                                                                                                                                                                                          Maiatba---
                                 UMetattnee Caul*                                                                                         *wt.wt.             ••••••••••••etne:
                 1               •••••••• er t...... oat
                                 lint141•• In• wenn 'flan./                         •
                                 las down to..                                                                                            Owe .0110. ins • an00.•••••••             as.

                                                                                                                                                                                                          wo .
                                 14.    vn     • la         War IralitranattattlaWaaldlagneallaitanta                                    net tnunee, a
                                                                                                                                               . -
                                                                                                                                                                we awe".              saw     awn.
                                                                                                                                                                                                                 •                               v.            TETI,.               ' rs :74'
                 i                                                                                                                                                                                                                          Z4- wow weeny leSse          •••••bla
                                                                                                                                                                                                                                                ta com      .1•••  cern el NMI.
                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                             W. Mow.   a Own.
                           ta.lm en •                                                                                                           .       swan           On 4tintrata•        to net4
                                                                                                                                                                                                                                 wawa               wowd.
                                  Sat -.wow       wean wa       ..•                                                                                  CI vn                  neat..                                                                                            • •••• •
                 0
                                  o      am           «•.•w•
                                                      sa ante
                                  Net a 00000 t. sot •teerwm •ntlyInt2 dies at watt
                                                                                                                                                     One                lia unite...            . •                           gl 40001•••
                                                                                                                                                                                                                                 ante.    .
                                                                                                                                                                                                                                                    ••••••••••••110.WW.
                                                                                                                                                                                                                                             . 1 1 NW. Ms be lieleae•••
                 a                en ...........  se ewe....    os a., .... • v... • wa.                          twat.         '            5r..............1•           44•10 ...”.10••••     rat
                                                                                                                                                                                                                          - \W    arta     •• Wow
                                  ' war...." •••••••••••   watt  Ow Wu 'Ono

                                     ••• at wan       l..     mensal online/nen                                                                                                                                                       . Nita,   aetaen
                                                                                           We. tinni.
                                                                                                  — ik.1
                                                                                                      s


                                                                .                                                                                                 .        a.   rta                       tet


                                     8 7::                   9...... ........ m
                                                                              i .........
                                                                        eaven•••••••Ra.             titan.,

                                                                                            Olt 0 4.0. allatalt1
                                                                                                                                    .

                           14g    e lel Ow. • pitvelowit teland    walearal Mow leateleset.          4rberVer s • natant. m. Ica eitannetkorerta       (gad.
                                    Catarina ani. • teas awil Way loweenlia. dam meadow doeus the ...wet                         ..4 wawa   twat                                                                      •
                                   nenavwee IL Canaan.          • Vs the ben et ..... ww••••••.0•40.                          hw. dew and mow        ..0 dud ends Ewald wee SWIM. mint
                                                                                                            scounat a IN
                                    wawa.                                                                                                                     the to dew. meseee• Wel doe Nay      Watlet0 ea WINN' atatea
                                             wwwwwsione          • Oil in• "MI •••••••••••••••••    • 444a wattlersem       In ay epinkw. wee «canoeat
                                ste.....•  to .....waRfaztliew                                                                                                                Vase   eitewere MT200545
                                                                       l utkans OPRadingdepito          00 4 • 40        n•    et canitenaia.----at.
                           ' lee. Nana. ••       %IS mew) I.                                                                                                                                    ten
                               3401     N Broad
                                                             Oen
                                                      St Phlleclet
                                                                                       as aaw • °eau,                          t                                                twaF i etowitox    1 5, 3030
                                                                        hie.   Peron     Wilde       10140
                             •     avows • woe                                                                                                                                          dadio..a.•    esta weds
                                                                                                 ••     •   •   ••••
                               51.401
                                                                                                              4e1raa044,sm. not.. crear.0...ses*.woroto                                                                                            Farury 10310.30
                           ii


                                                                                                                                                                                .                                                                                                                          •

                                                                                                                                                                                                                                                                                ltOr Idtdeadad
                                                                                                                       01•••••••••         Onset We la
